Citation Nr: 0032598	
Decision Date: 12/14/00    Archive Date: 12/20/00	

DOCKET NO.  95-37 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
secondary to Agent Orange exposure.

2.  Entitlement to an increased evaluation for diabetes with 
retinopathy, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

In February 1996, the Board remanded the issue of whether an 
overpayment of compensation benefits was properly created 
based upon the reduction of the veteran's disability 
compensation due to a dependent child.  In a June 1998 
determination, the RO allowed this claim.  Accordingly, this 
issue is not before the Board at this time.


FINDINGS OF FACT

1.  VA has fulfilled the duty to assist the veteran in the 
development of all facts pertinent to his claims and all 
available, relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  Current findings of a skin disorder located on the 
veteran's back can not be disassociated with treatment of a 
skin disorder during his active service.

3.  The residuals of the service-connected diabetes with 
retinopathy does not include episodes of ketoacidosis or 
hypoglycemic reactions with at least three hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight or complications that would 
be compensable if separately evaluated.  The veteran's 
diabetes has been repeatedly indicated to be stable.





CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, a skin disorder associated with the veteran's back was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
1991).

2.  The criteria for a rating in excess of 60 percent for the 
service-connected diabetes mellitus with retinopathy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 
(2000) and Diagnostic Code 7913 (in effect prior to June 6, 
1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records reveal sporadic treatment of a skin 
disorder during service.  The veteran was discharged from 
active service in August 1987.

In an October 1993 Agent Orange examination, it was noted the 
veteran had been in Vietnam from October 1969 to October 
1970.  During this time, he serviced helicopters.  These 
helicopters included helicopters that sprayed Agent Orange.  
The veteran indicated that he was not involved in handling or 
spraying of Agent Orange except when working around these 
helicopters.

In an April 1996 VA examination, it was noted that the 
veteran's diabetes had been diagnosed in April 1987.  He used 
insulin ever morning and every evening.  He was not on a 
diabetic diet but did monitor his blood glucose approximately 
3 to 4 times a week.  He noted elevated values approximately 
30 percent of the time.  There has been no recurrent 
adjustment in his insulin regime.  A primary care physician 
at the VA Medical Center (VAMC) managed the diabetes.  
Diabetes-related complications included bilateral 
retinopathy.  There has not been a history of diabetic foot 
problems or related GI tract problems.  The examiner assessed 
the veteran with diabetes mellitus with glucose values that 
were "stable."  Elevated testing results indicated that a 
tighter glucose regulation might be appropriate.

In a January 1997 VA examination, it was noted the veteran 
suffered from hypertension and adult-onset diabetes.  It was 
indicated that the veteran continues to use approximately 140 
units of insulin per day.  He was followed every three months 
at the VAMC internal medicine clinic.  He reported no current 
complications of his condition.

At a VA skin evaluation held in January 1999, it was reported 
that the ophthalmology department of the VAMC evaluated the 
veteran every 3 to 6 months.  Laser therapy on the right eye 
for a nonproliferative retinopathy (which had been present 
for some years) was indicated.  Decreased sensation, 
especially in the feet and hands, was noted.  The veteran's 
weight has been stable.  He had not had any hospitalizations 
for hyperglycemic or hypoglycemic episodes.  There has also 
been no renal impairment or vascular accidents.

Regarding the veteran's skin disorder, it was reported that 
this condition was primarily pseudofolliculitis barbae, which 
was present throughout the veteran's entire military career.  
Records available to this examiner included his outpatient 
treatment records as well as his claims folder, which contain 
multiple entries in his service medical records for treatment 
for pseudofolliculitis barbae.  The examiner noted that the 
veteran had been seen for apparent follicultis of the 
interscapular area.  He continues to experience itchiness and 
soreness in this area.  It was noted that the veteran had 
worn a full beard for years and, therefore, had no further 
complaints regarding the pseudofolliculitis barbae.  While it 
was indicated that the veteran might have been exposed to 
Agent Orange, the veteran indicated that he did not recall 
any specific illness or rashes of his arms or face 
attributable to this exposure.

Physical evaluation noted a full beard.  Accordingly, 
pseudofolliculitis barbae was not present.  Examination of 
the back was significant for a large 15 by 20-centimeter area 
in the interscapular region with innumerable papules 
interspersed by small-darkened areas.  Hyperpigmentation 
involving the entire area was noted.  The veteran noted 
insulin-dependent diabetes mellitus complicated by 
nonproliferative diabetic retinopathy and polyneuropathy.  
Pseudofolliculitis barbae resolved due to the growing a full 
beard.  The examiner stated, in pertinent part:

A review of the service medical records, 
as noted above, is consistent with [the 
veteran's] continued problems, although 
the pseudofolliculitis barbae is resolved 
due to his growing of a beard.  It is 
evident that his current back problems 
[related to the skin] are one in the same 
as that suffered while in the military.  
No skin changes consistent with dioxin 
exposure were appreciated.

In a specific inquiry from the RO, the veteran's 
representative noted the veteran takes two insulin injections 
a day.  It was also noted that the restrictions he has in 
activities due to diabetes was hard to estimate as he has 
multiple health problems, including arthritis and heart 
disease.  It was the veteran's belief that his diabetes, in 
and of itself, does cause substantial limitations in his 
activities.  It was noted the veteran had two insulin 
reactions and that he carefully monitors his urine.  He has 
dietary restrictions to the extent he uses moderation in all 
areas.

The veteran's representative submitted written argument in 
October and December 2000.

II.  The Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Based on the evidence cited above, the Board finds that the 
VA has fulfilled the duty assist based on both the new and 
old criteria.  The veteran has undergone several VA 
evaluations and the RO has obtained all records regarding the 
disabilities at issue.  The Board finds that this application 
is substantially complete and that all reasonable efforts to 
assist the veteran in obtaining any necessary evidence have 
been performed by the RO.  The veteran has undergone complete 
VA evaluations, and VA medical opinions have been obtained 
where necessary to assist him in the development of his 
claims.  Accordingly, both under the new and the old 
standards, the Board may proceed with the adjudication of 
these claims.

III.  Entitlement to Service Connection for a Skin Disorder
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; Non-
Hodgkin's lymphoma; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma,  Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e) (2000).

The term "soft-tissue sarcoma" includes the following: 
adult fibrosarcoma; dermatofibrosarcoma protuberans; 
malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor); 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).  

The statutory and regulatory provisions pertaining to Agent 
Orange exposure include 38 U.S.C.A. § 1116 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.307 (2000).  They provide for 
presumption of exposure to all herbicide agents for veterans 
who served on active duty in Vietnam during the Vietnam War 
and who have a disease listed at § 3.309(e).  (Emphasis 
added.)  The veteran's skin problem is not listed above.  The 
Court has pointed out that the use of the word "and" in 
both the statutory and regulatory provisions mandates that 
the presumption of exposure only applies to those who both 
(1) served in Vietnam and (2) developed a specified disease.  
McCartt v. West, 12 Vet. App. 164 (1999). 

This does not end the Board's review of this issue.  The 
United States Court of Appeals for the Federal Circuit has 
determined that § 5 of the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act of 1984, Pub. L. No. 98-
542, 98 Sta. 2725, 2727-29, did not preclude, or authorize VA 
to preclude, an appellant from proving that he or she had a 
disability as a result of exposure to ionizing radiation 
under the provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(d), despite the fact that the claimed disability is 
not a potentially "radiogenic disease" under 38 C.F.R. 
§ 3.311b (now § 3.311(2000)).  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993).  In such cases, an appellant must be given an 
opportunity to prove that the exposure to ionizing radiation 
during service actually caused the claimed disability and 
that service connection is therefore warranted under 38 
U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(d) (2000). 

In light of Combee, the Board has not only considered whether 
the veteran in this case has a disability listed in 38 C.F.R. 
§ 3.309(e), but has also considered if his current disability 
is the result of active service under 38 U.S.C.A. §§ 1110, 
1131 and 38 C.F.R. § 3.303(d).  The fact that the veteran 
does not meet the requirements of 38 C.F.R. § 3.309(e) does 
not preclude him from establishing service connection with 
proof of actual direct causation.

In this case, the Board has noted that service medical 
records indicate treatment for a skin disorder.  Further, the 
Board has the medical opinion of a VA health care provider 
who clearly states that the veteran's skin problems 
associated with his back are one and the same as those 
suffered while in the military.  Accordingly, while the Board 
finds no convincing evidence that the veteran does not have a 
skin disorder associated with Agent Orange exposure, the 
Board believes that there is sufficient medical evidence to 
determine that he has a skin disorder associated with active 
service.  Accordingly, the benefit is granted.  As the 
veteran's pseudofolliculitis barbae is resolved due to his 
growing of a beard, he has no current disability.  This is 
the fundamental requirement for the award of compensation 
benefits and thus further discussion of this issue is not 
warranted.

IV.  Entitlement to an Increased Evaluation for Diabetes

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The VA schedule for 
rating diabetes was amended on June 6, 1996.  See 61 FR 
20440, May 7, 1996.  As stated in Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991), where a law or regulation 
changes after a claimant filed a claim but before the 
administrative or judicial appeal has been precluded, the 
version most favorable to the veteran will apply.  
Accordingly, in light of the fact that the veteran filed his 
claim before June 6, 1996, the Board will evaluate the 
veteran's diabetes in light of both the new and old criteria.  
As the RO has evaluated this condition under both the new and 
old rating criteria, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 395 (1993).

Under the current rating criteria, a 100 percent disability 
evaluation for diabetes mellitus requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight or 
complications that would be compensable if separately 
evaluated.  A 60 percent evaluation requires insulin use, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring 1 or 2 
hospitalizations per year or twice a month visits to a 
diabetic care provider plus complications that would not be 
compensable if separately evaluated.  38 C.F.R. § 4.199, 
Diagnostic Code 7913 (diabetes mellitus) (2000).

Under the criteria that existed prior to June 1996, a 100 
percent evaluation was warranted for diabetes mellitus when 
this condition was pronounced and uncontrolled, with repeated 
episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet and regulation of activities with progressive 
loss of weight and strength, or severe complications.  A 60 
percent evaluation for diabetes mellitus under the old rating 
criteria required severe diabetes mellitus with episodes of 
ketoacidosis or hypoglycemic reactions, but with considerable 
loss of weight or strength with mild complications such as 
pruritis ani, mild vascular deficiencies, or beginning 
diabetic ocular disturbances.  38 C.F.R. § 4.119, Diagnostic 
Code 7913 (effective prior to June 6, 1996.)

In this case, while the veteran requires more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities, there is no evidence to support the conclusion 
that he has episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  The veteran 
himself has specifically denied hospitalizations.  In the VA 
examination of January 1997, it was noted the veteran was 
followed every three months at the VAMC internal medicine 
clinic and has reported no recurrent complications of his 
condition.  In April 1996, the veteran denied having a 
diabetic diet.  A review of the current outpatient treatment 
records appears to indicate that he may be currently involved 
in some form of diet program.
In any event, this condition has been found to be stable.  
While the veteran is regularly treated for his diabetic 
condition, a 60 percent evaluation, by definition, is a 
severe disorder that would require such treatment.  Such 
treatment would not necessarily indicate that the veteran is 
entitled to a 100 percent disability evaluation based solely 
on this disorder.

It is important for the veteran to understand that under both 
the old and new criteria, he only meets the current 
evaluation of 60 percent based on the difficulties he 
associates with this service-connected disorder.  Without 
taking into consideration these difficulties, a literal 
interpretation of the rating schedule would not appear to 
provide for the current 60 percent evaluation.  Simply 
stated, not only does the veteran not meet the standards for 
a 100 percent rating under the Diagnostic Codes in effect 
prior to and following June 1996, he does not meet all the 
requirements for a 60 percent evaluation.  Without taking 
into consideration all the difficulties associated with his 
diabetes, the current 60 percent evaluation could not be 
justified.

Repeated VA examinations have noted that the insulin-
dependent diabetes mellitus is stable.  It is the veteran's 
belief that his diabetes (in and of itself) does cause 
substantial limitations in his activities.  The Board has not 
doubt about the veteran's good faith, but the test the Board 
must apply is not the subjective measure of the veteran's 
sincerity, but the objective measure of what the evidence 
shows.  In this case a 60 percent evaluation, by definition, 
would cause the veteran substantial difficulties.  Based on 
the evidence as a whole, the Board finds no medical evidence 
to support the conclusion that the veteran is entitled to a 
100 percent disability evaluation under the new and old 
rating criteria.

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1)(2000) is raised by 
the record.  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
In this regard, it is important to note that the veteran has 
been receiving a total rating based on individual 
unemployability due to his service-connected disabilities 
since 1987.  Based on the veteran's statements and the 
medical evidence cited above, the Board finds that the record 
does not raise the issue of entitlement under 38 C.F.R. 
§ 3.321(b)(1).  In light of the recent evaluations of the 
veteran's disability, which the Board finds to be highly 
probative, there is no evidence that would indicate that this 
disability impairs earning capacity by requiring frequent 
hospitalizations.  Further, as the veteran is currently 
receiving a total rating, it is unclear how an evaluation 
under 38 C.F.R. § 3.321(b)(1) could be implemented in these 
circumstances.


ORDER

Entitlement to service connection for a skin disorder 
associated with the veteran's back is granted.

Entitlement to an increased evaluation of diabetes mellitus 
with retinopathy is denied.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals







